 

Exhibit 10.4

SUBORDINATION AGREEMENT

                  THIS SUBORDINATION AGREEMENT (“Agreement”) is effective the
30th day of June 2002, by and among Venturos AS, a Norwegian corporation
(“Venturos”), Glastad Holding Ltd., a Cayman Island corporation (“Glastad”), and
Gezina AS, a Norwegian corporation (“Gezina” and together with Venturos and
Glastad, the “Lenders”), and MediaBin, Inc., a Georgia corporation (the
“Company”).

WITNESSETH:

                  WHEREAS, the Company is indebted to the Lenders pursuant to
various documents that are described on Exhibit A, attached hereto (the “Junior
Indebtedness”);

                  WHEREAS, the Company is indebted and may become further
indebted pursuant to obligations, debts and liabilities that are presently or
hereafter owed by Borrower to parties other than the Lenders, including but not
limited to indebtedness pursuant to that certain Overdraft Credit Facility dated
December 12, 2001 between the Company and Nordea Bank Norge ASA (the “Senior
Indebtedness”); and

                  WHEREAS, the Lenders are willing to subordinate the Junior
Indebtedness and any liens and pledges securing the Junior Indebtedness in the
manner hereinafter set forth;

                  NOW, THEREFORE, in consideration of $10.00 in hand paid and
for other consideration, the receipt and sufficiency of which are hereby
acknowledged, it is agreed among the parties hereto as follows, each intending
to be legally bound hereby;

  1.   Subordination. Each of the Lenders hereby subordinates to the Senior
Indebtedness, and makes inferior and secondary for so long as any Senior
Indebtedness is outstanding, all the Junior Indebtedness (and all advances made
thereunder) and any security interest, lien, charge, title or other encumbrance
that the Lenders may have in any property of the Company or any other property
or right that is collateral for the Junior Indebtedness, notwithstanding the
respective dates of attachment or perfection of any security interest or lien of
the Lenders.         2.   Priority of Distribution. In the event of (i) any
insolvency or bankruptcy case or proceeding, or any receivership, liquidation,
reorganization or other similar case or proceeding in connection therewith,
relative to the Company or its assets, or (ii) any liquidation, dissolution or
other winding up of the Company, whether voluntary or involuntary, and whether
or not involving insolvency or bankruptcy, or (iii) any assignment for the
benefit of creditors of any other marshaling of assets or liabilities of the
Company, then, in any such event, the Lenders shall be entitled to receive
payment in connection with the Junior Indebtedness only after payment has been
made in full pursuant to the Senior Indebtedness.         3.   Non-Impairment.
All agreements and obligations of the Lenders hereunder shall remain in full
force and effect irrespective of: (i) any amendment, modification, waiver or
consent of any term or provisions set forth in any document, instrument or other
agreement evidencing or securing any of the Senior Indebtedness, or any change
in the time, manner or place of payment of, or any other term of, all or any
portion of the Senior Indebtedness; (ii) any release or non-perfection of any
lien or security interest in any collateral securing the Senior Indebtedness, or
any release or amendment or waiver of or consent to the departure from, any
guaranty for all or any of the Senior Indebtedness; or (iii) any circumstances
(other than payment of the Senior Indebtedness) that might otherwise constitute
a defense available to, or a discharge of, the Company in respect of the Senior
Indebtedness or the Lenders in respect of their obligations under this
Agreement.         4.   Assignment. This Agreement shall bind any successors or
assignees of the Lenders. This Agreement is solely for the benefit of the
Lenders and the Company and not for the benefit of any other party.         5.  
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.         6.   Governing Law; Jurisdiction. This Agreement shall
be governed by and construed in accordance with the laws of the State of
Georgia, without giving effect to conflicts of laws principles. Each of the
Lenders and


 



--------------------------------------------------------------------------------

 


  the Company submit to the exclusive jurisdiction of the state and federal
courts located in Fulton County, Georgia.


  7.   Miscellaneous. This Agreement represents the entire agreement with
respect to the subject matter hereof and supersedes all prior negotiations,
agreements and commitments. Each of the Lenders and the Company agree that, in
the event of any conflict or inconsistency between the terms of the Junior
Indebtedness and the terms of this Agreement with respect to any matter
discussed herein, the terms of this Agreement shall govern and control. This
Agreement may be amended only by a written instrument signed by each of the
Lenders and the Company. Each of the Lenders agrees to execute, acknowledge and
deliver such other documents as may reasonably be required to effectuate and
confirm the subordination of the Junior Indebtedness to the Senior Indebtedness.
Headings are inserted into this Agreement for convenience only and shall not be
considered in construing any provision. The provisions of this Agreement are
separable, and the invalidity or illegality of any provision shall not be a bar
to the enforcement of any other provision.


[SIGNATURES ON NEXT PAGE]

 



--------------------------------------------------------------------------------




         IN WITNESS WHEREOF, the undersigned have executed this Subordination
Agreement as of the date first above written.

  Venturos AS
  By: 
/s/ RUNE DYBESLAND

--------------------------------------------------------------------------------

      Name: Rune Dybesland       Title:   CFO


  Glastad Holding, Ltd.
  By: 
/s/ PATRICK STEPHANSEN

--------------------------------------------------------------------------------

      Name: Patrick Stephansen       Title:   Director


  Gezina AS     By:  /s/ ERIK ENGEBRETSEN

--------------------------------------------------------------------------------

      Name: Erik Engebretsen       Title:   President & CEO


  MediaBin, Inc.     By:  /s/ HAINES HARGRETT

--------------------------------------------------------------------------------

      Name: Haines Hargrett       Title:   CFO


 



--------------------------------------------------------------------------------

 


EXHIBIT A

Junior Indebtedness

  1.   Loan Agreement between Company and Venturos Holding AS dated March 23,
2000. *         2.   Loan Agreement between Company and Glastad Capital AS dated
March 23, 2000. **         3.   Loan Agreement between Company and Venturos
Holding AS dated October 11, 2000. *         4.   Loan Agreement between Company
and Glastad Capital AS dated October 11, 2000. **         5.   Loan Agreement
between Company and Venturos Holding AS dated December 28, 2000. *         6.  
Loan Agreement between Company and Venturos Holding AS dated April 4, 2001. *  
      7.   Loan Agreement between Company and Venturos Holding AS dated June 21,
2001. *         8.   Loan Agreement between Company and Glastad Capital AS dated
June 21, 2001. **         9.   Amendment to Promissory Note between Company and
Venturos Holding AS dated September 18, 2001. *         10.   Amendment to
Promissory Note between Company and Glastad Capital AS dated September 19, 2001.
**         11.   Amendment to Promissory Note between Company and Venturos
Holding AS dated September 28, 2001. *         12.   Amendment to Promissory
Note between Company and Glastad Capital AS dated September 28, 2001. **        
13.   NA         14.   NA         15.   NA         16.   NA         17.  
Amendment to Promissory Notes Deferral of Interest Payments between Company and
Venturos AS dated December 31, 2001.         18.   Amendment to Promissory Notes
Deferral of Principal Payments between Company and Venturos AS dated December
31, 2001.         19.   Amendment to Promissory Notes Deferral of Interest
Payments between Company and Glastad Holding, Ltd. dated December 31, 2001.    
    20.   Amendment to Promissory Notes Deferral of Principal Payments between
Company and Glastad Holding, Ltd. dated December 31, 2001.         21.  
Amendment to Promissory Notes Deferral of Interest Payments between Company and
Venturos AS dated March 27, 2002.         22.   Amendment to Promissory Notes
Deferral of Principal Payments between Company and Venturos AS dated March 27,
2002.         23.   Amendment to Promissory Notes Deferral of Interest Payments
between Company and Glastad Holding, Ltd. dated March 27, 2002.         24.  
Amendment to Promissory Notes Deferral of Principal Payments between Company and
Glastad Holding, Ltd. dated March 27, 2002.         25.   Promissory Note
between Company and Venturos AS dated March 28, 2002.         26.   Promissory
Note between Company and Glastad Holding, Ltd. dated March 28, 2002.         27.
  Promissory Note between Company and Gezina AS dated March 28, 2002         28.
  Promissory Note between Company and Venturos AS dated April 12, 2002.        
29.   Promissory Note between Company and Glastad Holding, Ltd. dated April 12,
2002.         30.   Promissory Note between Company and Gezina AS dated April
12, 2002         31.   Promissory Note between Company and Venturos AS dated
April 29, 2002.         32.   Promissory Note between Company and Glastad
Holding, Ltd. dated April 29, 2002.         33.   Promissory Note between
Company and Gezina AS dated April 29, 2002         34.   Promissory Note between
Company and Venturos AS dated May 14, 2002.         35.   Promissory Note
between Company and Glastad Holding, Ltd. dated May 14, 2002.         36.  
Promissory Note between Company and Gezina AS dated May 14, 2002         37.  
Promissory Note between Company and Venturos AS dated May 28, 2002.         38.
  Promissory Note between Company and Gezina AS dated May 28, 2002.         39.
  Promissory Note between Company and Glastad Holding, Ltd. dated May 28, 2002  
      40.   Promissory Note between Company and Venturos AS dated June 15, 2002.
        41.   Promissory Note between Company and Glastad Holding, Ltd. dated
June 15, 2002.         42.   Promissory Note between Company and Gezina AS dated
June 15, 2002         43.   Promissory Note between Company and Venturos AS
dated June 30, 2002.         44.   Promissory Note between Company and Glastad
Holding, Ltd. dated June 30, 2002.         45.   Promissory Note between Company
and Gezina AS dated June 30, 2002         Note:  


 



--------------------------------------------------------------------------------

 


    *   These Loans and Notes have been transferred from Venturos Holding As to
Venturos AS.


    **   These Loans and Notes have been transferred from Glastad Capital As to
Glastad Holding, Ltd.


     


     


 